DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-7, 10-15 and 24-27 are allowable. Claims 21-22 and 28-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on December 20, 2021, is hereby withdrawn and claims 21-22 and 28-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on May 18, 2022

The application has been amended as follows: 

Claim 5:  Delete the term “past” in line 4 and insert the term - - paste - -.
Claim 6:  Delete the term “past” in line 6 and insert the term - - paste - -.
Claim 15:  Delete the term “scatted” in line 6 and insert the term - - scattered - -.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant claims a method for manufacturing a sheet-shaped fiber-reinforced resin material as recited in claim 5.  Additionally, Applicant claims a device for manufacturing a sheet-shaped fiber-reinforced resin material as recited in claim 21.
	The closest prior art, Yoshioka et al., teaches a method for manufacturing a sheet-shaped fiber reinforced resin material impregnated with a resin between cut fiber bundles [page 1, lines 2-6] wherein the method comprises a coating step of coating a first sheet conveyed in a predetermined direction with the resin [page 6, lines 2-6].  Page 6, lines 23-25 teaches a cutting step of a fiber bundle with a cutting machine forming a cut fiber.  Additionally, page 6, lines 23-25 teaches a scattering step of dispersing cut fiber bundles and scattering the fiber bundles on the resin; and an impregnating step of pressing a scattered fiber bundle group and the resin on a first sheet to impregnated the resin between the fiber bundles [page 13, lines 20-22].  Yoshioka fails to teach or suggest a cutting machine have a plurality of rods that are side-by-side and extend in the conveying direction of the first sheet under the cutting machine.

	In summary, claims 5-7, 10-15, 21-22 and 24-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786